DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “2D material/graphitic nanoplatelets” is described in specification as “2D materials and/or graphite flakes with at least one nanoscale dimension, or a mixture thereof.  They are collectively referred to herein as “2D material/graphitic nanoplatelets” (page 1, lines 12-15).  Therefore, the term “2D material/graphitic nanoplatelets” is clearly defined in the specification as not requiring graphite or graphene or a 2D material that has at least one nanoscale dimension.

Claim Objections
Claims 1, 3, 4, and 11 are objected to because of the following reasons:
With respect to claim 1, 
line 3, after “graphitic”, “platelets” should be replaced with “nanoplatelets” because “nanoplatelets” has antecedent basis,
line 6, the first “nanoplates,” appears to be a duplicate, 
 line 10, after “graphitic”, “platelets” should be replaced with “nanoplatelets” because “nanoplatelets” has antecedent basis,
 lines 10-17, graphitic (nano)platelets are improperly limited with separate phrases.  These phrases should be combined or only one should be recited.  The first phrase is “the graphitic platelets 15are comprised of graphite flakes with at least 10 layers of carbon atoms”, and the second phase is “the graphitic nanoplatelets are comprised of one or more of graphite nanoplates with 10 to 20 layers of carbon atoms, graphite nanoplates with 10 to 14 layers of carbon atoms, graphite nanoplates with 10 to 35 layers of carbon atoms graphite nanoplates with 10 to 40 layers of carbon atoms, graphite nanoplates with 25 to 30 20layers of carbon atoms, graphite nanoplates with 25 to 35 layers of carbon atoms, graphite nanoplates with 20 to 35 layers of carbon atoms, or graphite nanoplates with 20 to 40 layers of carbon atoms”, 
 line 17, “2D material platelets” is inconsistent with previous recitation “2D material nanoplatelets”,
 line 19, the term “Graphyne” is incorrectly capitalized, and 
lines 21-22, the term “2D material/graphitic nanoplatelets” has antecedent basis and should have “the” or “said” inserted before it.
With respect to claim 3, line 2, after “graphitic”, “platelets” should be replaced with “nanoplatelets” because “nanoplatelets” has antecedent basis
With respect to claim 4, line 3, the article “an” before “mixture” should be replaced with “a”.
With respect to claim 11, 
line 6, the term “the liquid dispersion” is inconsistent with previous recitation “liquid dispersion of 2D material/graphitic nanoplatelets”,
line 7, after “graphitic”, “platelets” should be replaced with “nanoplatelets” because “nanoplatelets” has antecedent basis,
line 10, the first “nanoplates,” appears to be a duplicate, 
line 14, after “graphitic”, “platelets” should be replaced with “nanoplatelets” because “nanoplatelets” has antecedent basis, 
lines 14-21, graphitic (nano)platelets are improperly limited with separate phrases.  These phrases should be combined or only one should be recited.  The first phrase is “the graphitic platelets 15are comprised of graphite flakes with at least 10 layers of carbon atoms”, and the second phase is “the graphitic nanoplatelets are comprised of one or more of graphite nanoplates with 10 to 20 layers of carbon atoms, graphite nanoplates with 10 to 14 layers of carbon atoms, graphite nanoplates with 10 to 35 layers of carbon atoms graphite nanoplates with 10 to 40 layers of carbon atoms, graphite nanoplates with 25 to 30 20layers of carbon atoms, graphite nanoplates with 25 to 35 layers of carbon atoms, graphite nanoplates with 20 to 35 layers of carbon atoms, or graphite nanoplates with 20 to 40 layers of carbon atoms”, and
line 23, the term “Graphyne” is incorrectly capitalized.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 7, 12, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 3 and 17, it is unclear how 1D materials are present in 2D materials.
With respect to claim 4, it is unclear whether the “resin or binder” of line 5 is the same or in addition to the “at least one binder” of claim 1.
With respect to claim 7, line 5, the term “resin-like” is indefinite because it is unclear how the term “like” extends the scope of the term “resin”.
With respect to claim 7, line 4, the term “resin-like” is indefinite because it is unclear how the term “like” extends the scope of the term “resin”.
With respect to claim 12, lines 7-8, the term “the dispersing medium mixture” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arao (US 2020/0331761).
With respect to claims 1, 7, 11, 14, Arao discloses an inorganic particle composite dispersion comprising a water-soluble salt (abstract).  In a “second embodiment,” Arao discloses that an inorganic powder is mixed with the water-soluble salt and polar solvent such as water (paragraphs 0118, 0124, and 0129).  The inorganic powder includes graphene nanoplates, molybdenum disulfide, boron nitride inter alia (paragraph 0106) which are exfoliated (paragraph 0119).  Arao discloses that the inorganic particle composition dispersion is used to prepare a composite dispersion comprising binder resin (paragraph 0132) for use in coating films and paints (paragraph 0221).
While Arao fails to explicitly disclose that the water-soluble salt is a grinding resin and a wetting agent, it is the examiner’s position that the water soluble portion of the water-soluble salt functionally reads on claimed grinding media and that the counter cation reads on claimed wetting agent (either claimed ionic wetting agent or claimed cationic wetting agent of claims 7 and 14).  Specifically, Ara teaches that the water-soluble salt is used “to promote exfoliation and milling of the inorganic powder” (paragraph 0119) and therefore reads on grinding media.  Also, Arao discloses that the counter cation improves dispersibility (paragraphs 0112-0113) and therefore effectively behaves as a wetting agent.   
Arao fails to exemplify a dispersion of water as the polar solvent or dispersion solvent in a coating composition.
Even so, Arao clearly discloses that water is a preferred polar solvent (paragraph 0117).
Therefore, it would have been obvious to one of ordinary skill in the art to prepare a coating composition (system) comprising binder, water, and an aqueous dispersion of 2D material/graphitic nanoplatelets, water-soluble grinding media, and wetting agent.
With respect to claims 3 and 17, Arao discloses that the inorganic powder includes nanotubes (paragraph 0106) which are 1D materials.
With respect to claim 4, Arao discloses the addition of additives including pigments, surfactants, and defoamers (paragraph 0133).
With respect to claim 8, Arao discloses that the binder includes acryl-based polymer, polyethylene terephthalate (polyester), and polyamide resins (paragraph 0133).
With respect to claims 12 and 13, Arao discloses utilizing a milling device such as a bead mill to prepare the inorganic particle composite dispersion.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arao (US 2020/0331761) in view of Mamak (US 2010/0147188).
The discussion with respect to Arao in paragraph 5 above is incorporated here by reference.
Arao discloses that suitable binder resins include thermoplastic and thermosetting resins (paragraph 0133) and that is composition is suitable for paints (paragraph 0221), however, it fails to specifically disclose acrylic-alkyd hybrid or epoxy resins.
Mamak discloses graphite nanoplatelets and their use in plastic coating compositions (abstract) and teaches that suitable resins for paint include crosslinkable alkyd, epoxy, and acrylate resins and mixtures thereof (paragraph 0086).
Given that Arao discloses that its graphite nanoplatelets are used in paints and further given that Mamak discloses that suitable binders include crosslinkable alkyd, epoxy, and/or acrylate resins, it would have been obvious to one of ordinary skill in the art to utilize any of the suitable resins taught by Mamak in the coating composition of Arao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn